DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 5/14/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Carminati et al. U.S. 2020/0378459 in view of Lembach U.S. 2017/0122392.

Note the particle size in the protective coating may be adjusted as per the discussion in paragraphs 0152 and 0160.
Lacking in Carminati is a specific description of using a ‘duplex’ or multi-phase steel for the coating.
However such coatings are known in the art.  It is noted duplex steels typically comprise chromium, nickel and molybdenum in varying proportions and have both austenitic-ferritic microstructures .
The reference to Lembach in para 0068 indicates such a coating could be used. 
Although not applied see Sreshta et al. 5,988,302 col 2 lines 42-54.
Since Carminati is somewhat open-ended as to the constituents of the coatings used one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected a well known duplex steel coating composition for the anti abrasion layer in Carminati et al., as taught by Lembach in para 0068, simply as an obvious alternative protective coating over another dependent upon such well known engineering factors, as costs, availability and specific application for a particular line of motor vehicles.
Regarding claims 3,5 these limitations are met.  See the abstract and the document in its entirety.
Claims 4,9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carminati/Lembach as applied to claim 1 above, and further in view of Kienzle et al. U.S. 8,906,289.

However simply to have selected niobium or vanadium particles for the carbide reinforcement would have been obvious for the reason(s) discussed above.  See Kienzle col 3 lines 5-11.
6.	Claims 6-8,10,11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carminati/Lembach as applied to claim 1 above, and further in view of Fuller et al. U.S. 2006/0272909.
Regarding claims 6-8,10,11 although Carminati, as modified, lacks specifically using silicon carbide w/binder or resin in the anti-abrasion layer silicon carbide is a notoriously well known constituent in protective layers applied to brake discs.
See the discussion in Fuller para 0036 and claims 1 and 3.
Although not applied see Lembach U.S. 2011/0278116 para 0011.
Since Carminati is somewhat open-ended as to the constituents of the coatings used one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected silicon carbide in a binder or matrix as a constituent for the anti-abrasion layer for the reason above.
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/8/21